Citation Nr: 0509864	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  04-20 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, his spouse and his son


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for ALS.  The veteran perfected 
a timely appeal of this determination to the Board.

In an unappealed May 1987 decision, the RO denied service 
connection for neurological disability.  Because the RO did 
not adjudicate whether service connection was warranted for 
ALS, the Board agrees with the RO that de novo consideration 
of this claim was appropriate.  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996); see also Best v. Brown, 10 Vet. 
App. 322 (1997).  

In March 2005, the veteran, his spouse and his son testified 
at a hearing at the Board's offices in Washington, D.C., 
before the undersigned Acting Veterans Law Judge.  During the 
hearing, the veteran submitted additional evidence that was 
accompanied by a waiver of RO consideration, which will be 
considered by the Board in the adjudication of this appeal.

During the hearing, the veteran raised the issues of whether 
the correct amount of retroactive payments was paid to him 
when the disability rating for his service-connected anxiety 
disorder, which had previously been reduced from 30 percent 
to 10 percent, was subsequently restored to 30 percent.  He 
also asserted a claim of entitlement to an increased rating 
for his service-connected psychiatric disability.  To date, 
VA has not considered these claims and they are referred to 
the RO for appropriate action.  

In March 2005, the Board granted the veteran's motion to have 
his case advanced on the Board's docket


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The medical evidence shows that the veteran's amyotrophic 
lateral sclerosis (ALS) had its onset during service.


CONCLUSION OF LAW

The veteran's amyotrophic lateral sclerosis (ALS) was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, and 3.326 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.


Service connection for amyotrophic lateral sclerosis (ALS)

The veteran contends, in essence, that he has had 
neurological problems since service that were later diagnosed 
as ALS and that service connection is therefore warranted for 
that condition.  In this regard, he reports that he had 
symptoms of ALS, such as leg cramps, beginning during 
service, and that symptoms of ALS have continued and 
progressed since that time.  He states that a service 
physician noted while he was on active duty that he had a 
gait abnormality.  In addition, the veteran cites the May and 
July 2004 reports of Dr. Charles A. Fager, who initially 
evaluated him for these problems in 1966, and who has opined 
that his ALS had its onset in-service.  The veteran 
emphasizes that Dr. Fager's assessments constitute the only 
competent medical evidence addressing the onset of his ALS.  
Alternatively, the veteran states that because no VA examiner 
has commented on whether his ALS is related to service, he is 
willing to report for a VA neurological examination if the 
Board concludes that further evidentiary development is 
necessary.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2004).  In 
the case of certain chronic diseases, including ALS, service 
connection may be presumed if the disease became manifest to 
a degree of 10 percent disabling or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. at 367.  Indeed, in Jefferson v. Principi, 271 F.3d 1072 
(Fed. Cir. 2001), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

The report of a December 1950 service entrance examination of 
the veteran reflects that he had limitation of extension of 
the right arm at the shoulder due to a right shoulder 
fracture at birth.  On subsequent medical examinations, 
examiners noted that movement and use of the right forearm, 
wrist, and hand were also limited.  Service outpatient 
treatment notes reflect trimming of calluses on the right 
foot in July 1951.  The report of an August 1952 examination 
of the veteran for separation from service includes a list of 
conditions and symptoms the veteran reported having had 
during service.  These included cramps in the legs, sweats, 
dizziness, headaches, and anxiety.

In 1952, the veteran submitted a claim for service connection 
and compensation for a nervous disorder.  On VA examination 
in January 1953, a few months after separation from service, 
the veteran reported a history since service of sweats, 
dizziness, headaches, and anxiety.  He also complained of 
having cramps in his legs.  In 1953, the RO established 
service connection for an anxiety disorder.

In 1954, the veteran submitted a claim for flat feet and leg 
cramps.  In March 1954, a private physician, Dr. Thomas J. 
Keenan, wrote that he had seen the veteran for right knee 
pain.  Dr. Keenan found that the veteran's ankles were 
pronated, and strapped the ankles.  In a March 1954 rating 
decision, the RO denied service connection for flat feet.

In an April 1954 statement, the veteran described recurring 
trouble with his feet and cramps in his legs since 1951.  On 
VA examination in July 1954, the veteran reported having 
cramps in his legs, and intermittent pain in his feet and low 
back.  He also reported intermittent sweats, dizziness, and 
headaches.  The examiner noted that the veteran's feet were 
moderately pronated, with medial bulging, heel cord eversion, 
and depression of the long and anterior arches.  The feet 
were not tender, and the gait was normal.

On VA examination in January 1957, the veteran reported 
having ongoing sweat, headaches, dizziness, and anxiety, with 
tremulousness of the hands at times.  He also complained of 
having intermittent pain in the feet and low back.  A 
neurological examination was normal with the exception of his 
right upper extremity.

The claims file contains records of treatment of the veteran 
in the early 1960s at the Massachusetts Soldiers' Home.  In 
April 1962, the veteran reported a three-year history of 
knotting of the biceps muscle in his left arm.  On 
neurological evaluation in May 1962, the veteran complained 
of having cramps in his left arm and both legs.  The examiner 
observed spasm in the left arm.  The veteran continued to 
report problems with his left arm.  In December 1964, he 
stated that he had weakness in the fingers of his left hand 
and that he was unable to make a good fist.

On VA examination in January 1963, the veteran reported 
having headaches, sweats, and muscle spasms.  He also 
complained of having cramps in his legs and his left arm.  On 
VA examination in April 1965, the veteran reported that he 
was losing the use of his left hand and arm.  He related that 
he was frequently dropped things.  Neurological examination 
revealed weakness of the left shoulder, upper arm, and hand, 
and weakness of dorsiflexion of the right foot.

The veteran had an inpatient neurological evaluation at a VA 
hospital in October and November 1966.  He related a two-year 
history of right foot drop, and a two to three-year history 
of clumsiness and weakness of the left hand and fingers.  
Examiners observed muscular fasciculations and muscle wasting 
in the left upper extremity and both lower extremities.  They 
noted right foot drop, and weakness and diminished reflexes 
in the extremities.  A neurologist diagnosed progressive 
muscular atrophy due to motor neuron disease.

In 1967, the veteran wrote that motor neuron disease had been 
diagnosed first at the Lahey Clinic in Boston, and that the 
diagnosis had been confirmed at the VA Hospital.  In April 
1967, private neurologist, Dr. Vincent P. Sweeney, wrote that 
he was following the veteran for motor systems disease 
"which [had] been present and slowly progressive over a 
number of years, probably dating back at least six years."

In March 1984, a private physician, Dr. James H. Barnbill, 
commented that the veteran had a neurological disorder that 
produced weakness that had been slowly progressive since 
about 1960.

In March 1987, the veteran wrote that he had been treated 
during service for a plantar wart on his foot, but that his 
foot had continued to bother him, both during and after 
service.  He stated that, in the course of VA mental health 
treatment in the years following service, he had reported 
chronic feelings of physical weakness, but that practitioners 
had attributed such symptoms to his psychiatric disorder.  
The veteran stated that after service he had seen various 
practitioners for discomfort in his feet and difficulty with 
walking.  He indicated that he later developed difficulty 
using his hands.  He stated that in September 1966, Dr. Fager 
at the Lahey Clinic had diagnosed motor neuron disease.

In July 2000, the veteran wrote that, during his service in 
Korea, a physician told him that there was something wrong 
with his gait, and that he should see a physician to 
investigate this after he returned to the United States.

In May and July 2004 reports, Dr. Fager acknowledged that 
most people who are diagnosed with ALS do not survive for 
more than five or six years.  He added, however, that there 
were many variations of the disease, and opined that it was 
"quite likely" that the veteran's ALS had its onset during 
service.

In his March 2005 hearing before the undersigned Acting 
Veterans Law Judge, the veteran reported that he had 
experienced leg cramps and discomfort in his feet during 
service.  He stated that his foot complaints were treated in 
service through the removal of calluses or plantar warts, but 
that he had continued to have foot discomfort during and 
after service.  He related that, during his service in Korea, 
a physician had told him that his gait did not look right, 
and had advised him to have this investigated.  The veteran 
stated that he had continued to have problems with his feet 
and legs after service.  He further testified that he 
sometimes reported these problems, but for many years no 
diagnosis was made, and treating practitioners focused mainly 
on the veteran's anxiety disorder.  The veteran reported that 
he eventually noticed weakness and clumsiness in his left arm 
and hand as well, which was subsequently diagnosed as ALS.  
During the hearing, the veteran's spouse and son offered 
testimony that is consistent with the veteran's.

The Board notes that although the veteran's ALS was diagnosed 
many years after service, the medical evidence shows that 
during and after service the veteran reported some of the 
symptoms that led to the eventual diagnosis of this disease.  
The veteran's service medical records show complaints of leg 
cramps during service.  There is also a record of treatment 
of foot calluses during service, and that record is 
consistent with the veteran's post-service accounts.  After 
service, the veteran continued to report problems with his 
legs and feet.  The continuity of foot and leg complaints 
from service through diagnosis of ALS supports the veteran's 
claim for service connection of ALS.

Moreover, Dr. Fager, a neurosurgeon who is thus a specialist 
in neurology, has opined that the veteran's ALS had its onset 
during service.  In this regard, the Board notes that Dr. 
Fager, as a neurosurgeon, through his training and 
experience, as well as his physical examination and treatment 
of the veteran, is in a uniquely well-qualified position to 
assess whether the veteran's ALS is related to service.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In addition, as the veteran and his representative have 
highlighted, Dr. Lahey's May and July 2004 impressions 
constitute the only competent medical opinion evidence 
addressing the onset of the veteran's ALS.  Although VA is 
not required to accept medical authority supporting a claim, 
VA must provide reasons for rejecting that evidence, and, 
more importantly, must provide a medical basis other than 
VA's own unsubstantiated conclusions.  See Jones v. Principi, 
16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. 
App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  

In its role as a finder of fact, the Board finds that the 
testimony offered by the veteran, his spouse and his son to 
be very credible.  Further, given the medical evidence 
showing a history of neurological problems during and since 
service, and because the only medical evidence of record 
addressing the onset of the veteran's ALS, i.e., Dr. Fager's 
May and July 2004 reports, supports the claim, service 
connection is warranted.  As such, a remand for further 
development is not necessary.  See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003) (cautioning against seeking 
additional medical opinion where favorable evidence in the 
record is unrebutted, and indicating that it would not be 
permissible to undertake further development if the purpose 
was to obtain evidence against a veteran's claim); cf. Jones 
v. Principi, 18 Vet. App. 248, 260-61 (2004).  


ORDER

Entitlement to service connection for amyotrophic lateral 
sclerosis is granted.



	                        
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


